Name: Commission Decision of 13 December 1991 on the establishment of the Community support framework for Community structural assistance on the improvement of the conditions under which agricultural products are processed and marketed in Italy (with the exception of the following regions: Abruzzo, Basilicata, Calabria, Campania, Molise, Puglia, Sardinia and Sicily) (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1992-02-07

 Avis juridique important|31992D008592/85/EEC: Commission Decision of 13 December 1991 on the establishment of the Community support framework for Community structural assistance on the improvement of the conditions under which agricultural products are processed and marketed in Italy (with the exception of the following regions: Abruzzo, Basilicata, Calabria, Campania, Molise, Puglia, Sardinia and Sicily) (Only the Italian text is authentic) Official Journal L 031 , 07/02/1992 P. 0052 - 0053COMMISSION DECISION of 13 December 1991 on the establishment of the Community support framework for Community structural assistance on the improvement of the conditions under which agricultural products are processed and marketed in Italy (with the exception of the following regions: Abruzzo, Basilicata, Calabria, Campania, Molise, Puglia, Sardinia and Sicily) (Only the Italian text is authentic) (92/85/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 866/90 of 29 March 1990 on improving the processing and marketing conditions for agricultural products (1), as amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (2) thereof, Whereas the Italian Government submitted to the Commission during the period April/July 1991 14 sectoral plans on the modernization of the conditions under which agricultural products are processed and marketed referred to in Article 2 of Regulation (EEC) No 866/90; Whereas the plans submitted by the Member State include descriptions of the main priorities selected and indications of the use to be made of assistance under the European Agricultural Guidance and Guarantee Fund (EAGGF), Guidance Section in implementing the plans; Whereas this Community support framework has been established in agreement with the Member State concerned through the partnership defined in Article 4 of Regulation (EEC) No 2052/88 of 24 June 1988 on tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (3); Whereas all the measures which constitute the Community support framework are in conformity with Commission Decision 90/342/EEC of 7 June 1990 on the selection criteria to be adopted for investments for improving the processing and marketing conditions for agricultural and forestry products (4); Whereas the Commission is prepared to examine the possibility of the other Community lending instruments contributing to the financing of this Community support framework in accordance with the specific provisions governing them; Whereas in accordance with Article 10 (2) of Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the others existing financial instruments (5), this decision is to be sent as a declaration of intent to the Member State; Whereas in accordance with Article 20 (1) and (2) of Regulation (EEC) No 4253/88 budgetary commitments relating to the contribution from the structural Funds to the financing of the operations covered by the Community support framework will be made on the basis of subsequent Commission decisions approving the operations concerned; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 The Community support framework for Community structural assistance on the improvement of the conditions under which agricultural products are processed and marketed in Italy (with the exception of the following regions: Abruzzo, Basilicata, Calabria, Campania, Molise, Puglia, Sardinia and Sicily) covering the period from 1 January 1991 to 31 December 1993 is hereby established. The Commission declares that it intends to contribute to the implementation of this Community support framework in accordance with the detailed provisions thereof and in compliance with the rules and guidelines of the Structural Funds and the other existing financial instruments. Article 2 The Community support framework contains the following essential information: (a) a statement of the main priorities for joint action in the following sectors: 1. meat; 2. milk and milk products; 3. diverse livestock: honey; 4. cereals: durum wheat; 5. oil-producing plants: olive oil; 6. protein producing crops; 7. wine; 8. fruit and vegetables; 9. flowers and plants; 10. seeds; 11. diverse vegetables crops: pharmaceutical plants; 12. diverse vegetables crops: mushrooms; 13. markets; 14. animal feeding; (b) an indicative financing plan specifying, at constant 1991 prices, the total cost of the priorities adopted for joint action by the Community and the Member State concerned, ECU 326 510 000 for the whole period, and the financial arrangements envisaged for budgetary assistance from the Community, broken down as follows: (ecus) 1. meat 12 990 000 2. milk and milk products 6 810 000 3. diverse livestock: honey 820 000 4. cereals: durum wheat 2 560 000 5. oil seeds: olive oil 4 250 000 6. protein producing crops 4 590 000 7. wine 8 340 000 8. fruit and vegetables 22 510 000 9. flowers and plants 5 020 000 10. seeds 2 720 000 11. pharmaceutical crops 2 040 000 12. mushrooms 2 040 000 13. markets 4 760 000 14. animal feeding 5 450 000 Total 84 900 000 The resultant national financing requirement, approximately ECU 81 610 000 for the public sector and ECU 160 000 000 for the private sector, may be partially covered by Community loans from the European Investment Bank and the other loan instruments. Article 3 This declaration of intent is addressed to the Italian Republic. Done at Brussels, 13 December 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 91, 6. 4. 1990, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 185, 15. 7. 1988, p. 9. (4) OJ No L 163, 29. 6. 1990, p. 71. (5) OJ No L 374, 31. 12. 1988, p. 1.